       Case 1:19-cr-00460-KMW Document 25-1 Filed 10/15/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA


v                                                               19-cr-00460-KMW

                                                        AFFIDAVIT OF KENDALL B.
                                                        COFFEY IN SUPORT OF'MOTION
                                                        FOR ADMISSION PRO HAC VICE
TODD KOZEL,
                         Defendant

        KENDALL B. COFFEY, being duly sworn,            deposes and says:

        1.      I submit this Affidavit in support of my application to be admitted pro hoc vice to

participate in this matter on behalf of Defendant Todd Kozel.

        2.      I am an attorney licensed to practice   and in good standing in the State of Florida.

I am apartner with the law firm of Coffey Burlington, P.L., located at260I South Bayshore

Drive, Penthouse One, Miami, Florida 33133.

        3.      I have never been convicted ofa felony.

        4.     I have never been censured, suspended, disbarred or denied admission or

readmission by any court.

        5.     I am not presently the subject ofany disciplinary proceedings.

       6.      In light of the foregoing, I respectfully request that I be admittedpro hac vice for

purposes of representing Defendant Todd Kozel and participating in all proceedings before this

Court in this matter.




                                                                 B. Coffey
         Case 1:19-cr-00460-KMW Document 25-1 Filed 10/15/19 Page 2 of 2




State of Florida
County of Miami-Dade


Coffey
         Signed and sworn to (or
                                                   ^"
                                                        on)Atg               n   ?y Kenddl n
                                                    NOTARY             LIC
My commission expires:
My commission number:
                              *     O a rl     *
                                   fta rr{ot
                                                    State of Florida

Personally known                                   Identification
